

	

		II

		109th CONGRESS

		1st Session

		S. 876

		IN THE SENATE OF THE UNITED STATES

		

			April 21, 2005

			Mr. Hatch (for himself,

			 Mrs. Feinstein, Mr. Specter, Mr.

			 Kennedy, and Mr. Harkin)

			 introduced the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To prohibit human cloning and protect stem

		  cell research.

	

	

		1.Short titleThis Act may be cited as the

			 Human Cloning Ban and Stem Cell

			 Research Protection Act of 2005.

		2.PurposesIt is the purpose of this Act to prohibit

			 human cloning and to protect important areas of medical research, including

			 stem cell research.

		IProhibition on human cloning

			101.Prohibition on human

			 cloning

				(a)In

			 generalTitle 18, United

			 States Code, is amended by inserting after chapter 15, the following:

					

						16Prohibition on

				human cloning

							

								301. Prohibition on human

				  cloning.

							

							301.Prohibition on human

				cloning

								(a)DefinitionsIn this section:

									(1)Human

				cloningThe term human

				cloning means implanting or attempting to implant the product of nuclear

				transplantation into a uterus or the functional equivalent of a uterus.

									(2)Human somatic

				cellThe term human

				somatic cell means any human cell other than a haploid germ cell.

									(3)Nuclear

				transplantationThe term

				nuclear transplantation means transferring the nucleus of a human

				somatic cell into an oocyte from which the nucleus or all chromosomes have been

				or will be removed or rendered inert.

									(4)NucleusThe term nucleus means the

				cell structure that houses the chromosomes.

									(5)OocyteThe term oocyte means the

				female germ cell, the egg.

									(6)Unfertilized

				blastocystThe term

				unfertilized blastocyst means an intact cellular structure that is

				the product of nuclear transplantation. Such term shall not include stem cells,

				other cells, cellular structures, or biological products derived from an intact

				cellular structure that is the product of nuclear transplantation.

									(b)Prohibitions on

				human cloningIt shall be

				unlawful for any person or other legal entity, public or private—

									(1)to conduct or attempt to conduct human

				cloning;

									(2)to ship the product of nuclear

				transplantation in interstate or foreign commerce for the purpose of human

				cloning in the United States or elsewhere; or

									(3)to export to a foreign country an

				unfertilized blastocyst if such country does not prohibit human cloning.

									(c)Protection of

				researchNothing in this

				section shall be construed to restrict practices not expressly prohibited in

				this section.

								(d)Penalties

									(1)Criminal

				penaltiesWhoever

				intentionally violates paragraph (1), (2), or (3) of subsection (b) shall be

				fined under this title and imprisoned not more than 10 years.

									(2)Civil

				penaltiesWhoever

				intentionally violates paragraph (1), (2), or (3) of subsection (b) shall be

				subject to a civil penalty of $1,000,000 or three times the gross pecuniary

				gain resulting from the violation, whichever is greater.

									(3)ForfeitureAny property, real or personal, derived

				from or used to commit a violation or attempted violation of the provisions of

				subsection (b), or any property traceable to such property, shall be subject to

				forfeiture to the United States in accordance with the procedures set forth in

				chapter 46 of title 18, United States Code.

									(e)Right of

				actionNothing in this

				section shall be construed to give any individual or person a private right of

				action.

								.

				102.Oversight reports on

			 actions to enforce certain prohibitions

				(a)Report on

			 actions by Attorney General to enforce chapter

			 16 of title

			 18Not later than 1 year after the date of

			 enactment of this Act, the Comptroller General shall prepare and submit to the

			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of

			 the House of Representatives a report that—

					(1)describes the actions taken by the Attorney

			 General to enforce the provisions of chapter 16 of title 18, United States Code

			 (as added by section 101);

					(2)describes the personnel and resources the

			 Attorney General has utilized to enforce the provisions of such chapter;

			 and

					(3)contain a list of any violations, if any,

			 of the provisions of such chapter 16.

					(b)Report on

			 actions of State attorneys general to enforce similar State laws

					(1)DefinitionIn this subsection and subsection (c), the

			 term similar State law relating to human cloning means a State or

			 local law that provides for the imposition of criminal penalties on individuals

			 who are determined to be conducting or attempting to conduct human cloning (as

			 defined in section 301 of title 18, United States Code (as added by section

			 101)).

					(2)ReportNot later than 1 year after the date of

			 enactment of this Act, the Comptroller General shall prepare and submit to the

			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of

			 the House of Representatives a report that—

						(A)describes any similar State law relating to

			 human cloning;

						(B)describes the actions taken by the State

			 attorneys general to enforce the provisions of any similar State law relating

			 to human cloning;

						(C)contains a list of violations, if any, of

			 the provisions of any similar State law relating to human cloning; and

						(D)contains a list of any individual who, or

			 organization that, has violated, or has been charged with violating, any

			 similar State law relating to human cloning.

						(c)Report on

			 coordination of enforcement actions among the Federal and State and local

			 governments with respect to human cloningNot later than 1 year after the date of

			 enactment of this Act, the Comptroller General shall prepare and submit to the

			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of

			 the House of Representatives a report that—

					(1)describes how the Attorney General

			 coordinates the enforcement of violations of chapter 16 of title 18, United

			 States Code (as added by section 101), with enforcement actions taken by State

			 or local government law enforcement officials with respect to similar State

			 laws relating to human cloning; and

					(2)describes the status and disposition

			 of—

						(A)Federal appellate litigation with respect

			 to such chapter 16 and State appellate litigation with respect to similar State

			 laws relating to human cloning; and

						(B)civil litigation, including actions to

			 appoint guardians, related to human cloning.

						(d)Report on

			 international laws relating to human cloningNot later than 1 year after the date of

			 enactment of this Act, the Comptroller General shall prepare and submit to the

			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of

			 the House of Representatives a report that—

					(1)describes the laws adopted by foreign

			 countries related to human cloning;

					(2)describes the actions taken by the chief

			 law enforcement officer in each foreign country that has enacted a law

			 described in paragraph (1) to enforce such law; and

					(3)describes the multilateral efforts of the

			 United Nations and elsewhere to ban human cloning.

					IIEthical requirements for nuclear

			 transplantation research

			201.Ethical requirements

			 for nuclear transplantation researchTitle IV of the

			 Public Health Service Act

			 (42 U.S.C.

			 281 et seq.) is amended by adding at the end the

			 following:

				

					JEthical

				requirements for nuclear transplantation research

						499A.Ethical

				requirements for nuclear transplantation research, including informed consent,

				institutional review board review, and protection for safety and

				privacy

							(a)Definitions

								(1)In

				generalThe definitions

				contained in section 301(a) of title 18, United States Code, shall apply for

				purposes of this section.

								(2)Other

				definitionsIn this

				section:

									(A)DonatingThe term donating means giving

				without receiving valuable consideration.

									(B)FertilizationThe term fertilization means

				the fusion of an oocyte containing a haploid nucleus with a male gamete (sperm

				cell).

									(C)Valuable

				considerationThe term

				valuable consideration does not include reasonable

				payments—

										(i)associated with the transportation,

				processing, preservation, or storage of a human oocyte or of the product of

				nuclear transplantation research; or

										(ii)to compensate a donor of one or more human

				oocytes for the time or inconvenience associated with such donation.

										(b)Applicability

				of Federal ethical standards to nuclear transplantation researchResearch involving nuclear transplantation

				shall be conducted in accordance with subpart A of part 46 of title 45, or

				parts 50 and 56 of title 21, Code of Federal Regulations (as in effect on the

				date of enactment of the Human Cloning Ban and Stem Cell Research Protection

				Act of 2003), as applicable.

							(c)Prohibition on

				conducting nuclear transplantation on fertilized eggsA somatic cell nucleus shall not be

				transplanted into a human oocyte that has undergone or will undergo

				fertilization.

							(d)Fourteen-Day

				ruleAn unfertilized

				blastocyst shall not be maintained after more than 14 days from its first cell

				division, not counting any time during which it is stored at temperatures less

				than zero degrees centigrade.

							(e)Voluntary

				donation of oocytes

								(1)Informed

				consentIn accordance with

				subsection (b), an oocyte may not be used in nuclear transplantation research

				unless such oocyte shall have been donated voluntarily by and with the informed

				consent of the woman donating the oocyte.

								(2)Prohibition on

				purchase or saleNo human

				oocyte or unfertilized blastocyst may be acquired, received, or otherwise

				transferred for valuable consideration if the transfer affects interstate

				commerce.

								(f)Separation of

				in vitro fertilization laboratories from locations at which nuclear

				transplantation is conductedNuclear transplantation may not be

				conducted in a laboratory in which human oocytes are subject to assisted

				reproductive technology treatments or procedures.

							(g)Civil

				penaltiesWhoever

				intentionally violates any provision of subsections (b) through (f) shall be

				subject to a civil penalty in an amount that is appropriate for the violation

				involved, but not more than

				$250,000.

							.

			

